Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application
This Non-Final Office Action is in response to the Application Serial 15/873,360. In response to the Examiner’s action filed October 06, 2021 , Applicant on proposed amended claims on  April 18, 2022 , then submitted amended on May 24, 2022 .  The Applicant’s amendments to the claims 1,2,4, 5, 6 submitted on May 24, 2022  are examined.  Claims 1-23 are pending in this application, and claims 1-7 have been rejected below. Claims 8-23 are withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 

Response to Amendment
Claims 1-23 are pending in this application. Claims 1, 2, 4, 5, 6 are amended.  Claims 8-23 remain withdrawn.

Examiner objects to Claims 1-7 is withdrawn.

The 35 U.S.C. 101 rejections of claims 1-7 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are persuasive. The 35 U.S.C. 101 is withdrawn.

The amended claims 1, 2, 4, 5, 6 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1, 2, 4, 5, 6 are not sufficient to overcome the 35 USC 103 rejections, see below.




Response to Arguments
Applicant’s arguments filed on May 24, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Claim Objection
Claims 1-7 are objected to for informalities in the Office Action. Applicant has amended claims 1-6 for clarification, which should also overcome the claim objections. 
Accordingly, withdrawal of the informal objections is respectfully requested. 


The Applicant’s amendments to the objection are persuasive. The objections to claims 1,2,3,4,5,6 is withdrawn.


Response to Claim Rejection -35.U.S.C 101 
On page 12 - 30,  “… Applicant respectfully asserts that claims 1-7 are not directed to any of the groupings of subject matter,… for which an abstract idea exception is included … a limitation that is merely based on or involves mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim … and Applicant’s amended claims, however, do not recite … activities, but instead relate to model training, prediction of potential opportunities, predictive precision and optimized planning, but not “fundamental economic principles or practices,” nor “a certain method of organizing human activity.” … and “…Amended claim 1 includes the following limitations: "generating, by the processor device, an optimization computing model that: minimizes related data representing: staffing hiring at each time period, assignment of staff members to different opportunities in each location, and late delivery due to lack of staff and skill, at particular times, wherein the optimization computing model provides an optimized predicted hiring plan; generating, by the processor device, an optimal threshold for data representing a win score for deals predicted by machine learning to be won using the data from the opportunity pipeline data store; generating, by the processor device, output data representing predicted opportunities to be won using machine computing learning processing comprising: training a win prediction machine learning model with training data based on metadata representing current opportunities in the opportunity pipeline data store; filtering data for deals with the data representing win scores that are less than the threshold for the data representing the win score for deals predicted by the machine learning to be won; prediction processing by a deal progress monitoring computing model that outputs data representing each remaining deal and that outputs prediction data representing a future event and related timeline; updating data representing each deal with data representing a predicted event; and iterating the prediction processing and updating the data until an end of a computing simulation time window for simulating progress of each deal" (emphasis added).  Reply to Advisory Action of May 17, 2022Applicant respectfully asserts that the amended claim is not directed to a 
mathematical concept, not directed to a certain method of organizing human activity, and not directed to mental processes. Applicant further notes that the claims and specification relate to machine learning predictions and future optimizations based on training, and iterative processing of computing model under the…” and “… "the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole "integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h). … the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. If the claim integrates the judicial exception into a practical application based upon evaluation of these considerations, the additional limitations impose a meaningful limit on the judicial exception, and the claim is eligible at Step 2A. Based at least upon the assertions above, the claims do not recite a mathematical concept. Further, the claims do not recite any method of organizing human activity and are not performed in the mind. Therefore, the claim does not recite an abstract idea or any other judicial exception. Amdt. dated May 24, 2022Reply to Advisory Action of May 17, 2022Further, "the Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. The additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application" (Id.). Moreover, "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. …Applicant respectfully asserts that the independent claim 1 qualifies as eligible subject matter under 35 USC 101 according to the 2019 PEG and the associated USPTO update. Additionally, the claims that directly or indirectly depend on amended independent claim 1, namely claims 2-7, are also directed to statutory subject matter for at least the same reasons. Reply to Advisory Action of May 17, 2022Accordingly, withdrawal of the 35 U.S.C. § 101 rejection of claims 1-7 is respectfully requested. …”
Page 19 of 29 
Patent Application No. 15/873,360 Docket No. ARC920160122US1Amdt. dated May 24, 2022

Examiner respectfully acknowledges the Applicant’s arguments. The claim 1 recites in particular,  “… receiving, … , the data representing current and historical project information, offerings information included in each opportunity and current and historical staffing information; generating, … , an optimization computing model that: minimizes related data representing: staffing hiring at each time period,  assignment of staff members to different opportunities in each location, and late delivery due to lack of staff and skill, at particular times, wherein the optimization computing model provides an optimized predicted hiring plan; generating, …,  an optimal threshold for data representing a win score for deals predicted … to be won using the data from … ; generating, …, output data representing predicted opportunities to be won using…: Page 2 of 29Patent Application No. 15/873,360Docket No. ARC920160122US1 Amdt. dated May 24, 2022 Reply to Advisory Action of May 17, 2022 … representing current opportunities in… ; filtering data for deals with the data representing win scores that are less than the threshold for the data representing the win score for deals predicted by the machine learning to be won; prediction processing by a deal progress monitoring computing model that outputs data representing ; and iterating the prediction processing and updating the data until an end of a computing simulation time window for simulating progress of each deal..…” in claim 1.  



Page 16 of 29 
Patent Application No. 15/873,360 Docket No. ARC920160122US1 
Amdt. dated May 24, 2022 
Page 18 of 29 
Patent Application No. 15/873,360 Docket No. ARC920160122US1
  
Each of these limitations recite staffing/ hiring for a project/opportunity based on opportunities predicted to be won, and thus, are directed to commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior relationships between people (team/staff to hire and the managing entity), (including social activities, teaching, and following rules or instructions), and  thus, the claims are directed to  certain methods of organizing human activity.   
The claims also recite an optimization computing model, a win prediction  and  a computing simulation window which is directed to the abstract grouping of a mathematical concept. 

Further, the claims recite a deal progress monitoring computing model … to predict a future event, and therefore, the claims are disclose concepts performed in the human mind (including observation, evaluations, judgement, and opinion) and thus, the claims are directed to the abstract grouping of a mental process.

Accordingly, the claims are directed to, a certain method of organizing human activity,  a mathematical concept,  and  mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This  claims  1-7 are integrated into a practical application under the second prong of Step 2A.  The claims recite the additional elements of “A method of using a processor device and machine learning for predicting and planning of staffing needs for services comprising:”, “by a processor device, electronically transmitted data from an opportunity pipeline data store”, “by the processor device”, “ by the processor device”, “by machine learning”, “machine computing learning processing comprising”, “training a win prediction machine learning model with training data based on metadata”, “the opportunity pipeline data store”, in claim 1 ;  “the opportunity pipeline data store”, “the win prediction machine learning model is a naive Bayesian model …” in claim 2; no additional element in claim 3, claim 4; “by the processor device” in claim 5; “the win prediction machine learning model”, in claim 6; “by computing processing” , in claim 7;   are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – See MPEP 2106.05 ( e) and Vanda Memo,  and thus, the limitations of claims  1-7 are indicative of integration into a practical application.


The limitations of claims 1-7 are found to be patent eligible.  The amendments are persuasive. The  35 U.S.C. 101 rejection is withdrawn. 



Response to Claim Rejection -35.U.S.C 103
On pages 19, Applicant submits, “… 
Claims 1, 3-4 The rejection of claims 1 and 3-4 under 35 U.S.C. §103 as allegedly being unpatentable over Grady Smith in view of Head is respectfully traversed because for at least the following reasons, Grady Smith and Head whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. … Since the combination of Grady Smith and Head does not teach, disclose or  suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Grady Smith in view of Head since a prima facie case of obviousness has not been met under MPEP §2143. Additionally, the claims that depend on amended claim 1, namely claims 3-4, are also patentable over Grady Smith in view of Head for at least the same reasons. Accordingly, withdrawl of the rejection of claims 1,3-4 is respectfully requested.
Claims 5-7  The rejection of claims 5-7 under 35 U.S.C. §103 as allegedly being unpatentable over Grady Smith in view of Head, and further in view of Celhar is respectfully traversed because for at least the following reasons, Grady Smith, Head and Celhar, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. Claims 5-7 indirectly depend on amended claim 1. Similarly as asserted above, the combination of Grady Smith in view of Head is silent regarding Applicant's amended claim 1, as listed above. 
Claim 2  The rejection of claim 2 under 35 U.S.C. §103 as allegedly being unpatentable over Grady Smith in view of Head and Vogel is respectfully traversed because for at least the following reasons, Grady Smith, Head and Vogel, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. Claim 2 directly depends on amended claim 1. Similarly as asserted above, the combination of Grady Smith and Head is silent regarding Applicant's amended claim 1, … even if the teachings of Grady Smith are combined with those of Head and Vogel, the result would still fail to teach or suggest the limitations of amended claim 1, as listed above.  Reply to Advisory Action of May 17, 2022Additionally, amended claim 2 comprises, in part, the limitations of "the win prediction machine learning model is a naive Bayesian model" (emphasis added). Grady Smith in view of Head and Vogel, however, are silent regarding these limitations. Since the combination of Grady Smith, Head and Vogel does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Grady Smith in view of Head and Vogel since aprimafacie case of obviousness has not been met under MPEP §2143. Additionally, the claim that depends on amended claim 1, namely claim 2, is also patentable over Grady Smith in view of Head and Vogel for at least the same reasons. Accordingly, withdrawal of the rejections of claim 2 is respectfully requested.
Page 27 of 29 
Patent Application No. 15/873,360 Docket No. ARC920160122US1
Amdt. dated May 24, 2022 Patent Application No. 15/873,360 Docket No. ARC920160122US1	Amdt. dated May 24, 2022Examiner respectfully disagrees. The amended claims necessitate grounds for a new rejection. The claims 1-7 are rejected under 35 U.S.C. 103, see below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1,  3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1)  and Chingto (1988, Unique Implementation of Incentive Contract with Many Agents)


Regarding Claim 1, (Currently Amended)

Grady Smith teaches:

A method of using a processor device and machine learning for predicting and planning of staffing needs for services comprising: receiving, by a processor device,  electronically transmitted data from an opportunity pipeline data store, the data representing current and historical project information, offerings information included in each opportunity and current and historical staffing information; 


Grady-Smith [0106] teaches an integrated business server 114 (processor) comprising an ERP module 118 (data store) and CRM module 120 (data store).   Grady-Smith [0107] teaches the integrated business server 114 may further provide business functionalities including a partner and vendor management module 124, and SCM (supply chain management) module 126 (data store)., Grady-Smith [0106] –[0107], [Figure 1].

Grady-Smith [0217] teaches succession planning, when an employee vacates a position (a vacant position is an opportunity) and Grady-Smith [0229] teaches reducing churn risk, measure of how likely it is for a particular employee to leave the organization (a vacant position is an opportunity), and improving hiring /retention practices . ; Grady-Smith [0232] teaches there are multiple factors that can be analyzed in an effort to predict the likelihood of churn. One can look for common factors, characterizing resignations – that may include patterns in vacations/PTO, relevant salary data, performance ratings (historic information) for an individual employee or a group of employees (staffing information). Grady Smith teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future., Grady-Smith [0217], [0229], [0232]-[0234], [Figure 1]

Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring (offering process) process of a company/organization.

Grady-Smith teaches hiring. Hiring is an opportunity.

 
generating, by the processor device, an optimization computing model that minimizes related data representing: staffing hiring at each time period, … at particular times,  wherein the optimization computing model provides an optimized predicted hiring plan; generating, by the processor device

Grady Smith [0234], [0289] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0292] teaches reduce/prevent the churn of high performing/ valuable employees would benefit the company by not only retaining those employees, but also reducing the costs and effort required for recruiting and training a new employee. ; Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring process of a company/organization., Grady Smith [0234], [0289] –[0293]

Grady [0241] teaches predictions can be tested overtime.

an optimal threshold for data representing … predicted by machine learning using the data from the opportunity pipeline data store; 

Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring process of a company/organization.

Grady-Smith teaches hiring. Hiring is an opportunity.

Grady-Smith [0234], [0281] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0234], [0281]; Grady-Smith [0289] –[0293] teaches using a machine learning algorithm, to predict a potential employee churner,  and using information , an organization could preemptively make efforts to retain certain employees, … but also reducing the costs.
	

generating, by the processor device, output data representing predicted opportunities to be won using machine computing learning-processing comprising: training a win prediction machine learning model with training data based on metadata representing current opportunities in the opportunity pipeline data store; Page 2 of 29Patent Application No. 15/873,60Docket No. ARC920160122UISi AmrdL dated May 28, 2021 Reply to Final Office Action of March 31. 2021 

Grady-Smith [0234], [0281] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0234], [0281]; Grady-Smith [0289] –[0293] teaches using a machine learning algorithm, to predict a potential employee churner,  and using information , an organization could preemptively make efforts to retain certain employees, … but also reducing the costs.

Grady-Smith teaches retaining an employee. Retaining an employee is a win prediction for the current opportunities.



filtering data for deals with the data representing  … that are less than the threshold for the data representing the  … for deals as predicted by the machine learning … ; 


Grady-Smith [0307] teaches an embodiment of the invention may use "near real-time" metrics in order to trigger an alert that a specific employee might become a churner. For example, one important parameter could be the "number of times the person logs in to their Linkedin web site account". From historical data, the model might observe that employees with a higher number of Linkedin logins per month are more likely to leave the company.

Grady-Smith [0273] teaches mapping process flows, information distribution, or decision processes using appropriate filter(s).


prediction processing, by a deal progress monitoring computing model, that outputs data representing each remaining deal that outputs and prediction data representing  a future event and related timeline; 

Grady-Smith [0306] teaches use of real-time business data or metrics may enable a dynamic visualization or representation that indicates what business issues trigger (threshold) communications, and hence may provide a way to "learn" (e.g., based on machine learning to determine which factors are strongly correlated with a certain type of interaction) what business data combinations may indicate a possible problem before that problem becomes noticed and acted upon., Grady-Smith  [0305] - [0306]

Grady-Smith [0307] teaches …  a specific employee might become a churner. For example, … from historical data, the model might observe that employees with a higher number of Linkedin logins per month are more likely to leave the company (prediction of a future event).

Grady-Smith [0105],  [Figure 1 item 0108] – teaches displaying output to an end user.

(Examiner submits Grady-Smith teaches a use of real- time business data and prediction of an employee to churn using s machine learning algorithm.  The employment of a data is a business agreement that is monitored and modeled in the Grady-Smith reference, and thus, monitoring a churn employment, using employment data, is monitoring a deal.)

[[and]] updating data representing each deal with data representing a predicted event and iterating the prediction processing and updating the data until an end of a computing simulation time window for simulating progress of each deal..

Grady Smith teaches  data may then be processed and analyzed using one or more suitable techniques or methods. Such techniques or methods may include, but are not limited to (or required to include): [0082] Machine Learning (neural networks, goal driven models, etc.); [0083] Statistical Analysis (to determine relevant correlations, etc.); [0084] Application of a suitable filter, threshold, rule, or heuristic; or [0085] Pattern recognition/matching.[0086] In a typical use case, by determining the employee(s) that are most often involved with or associated with the following categories of activities within an organization, an embodiment of the inventive system and methods may be used to identify the appropriate or “best” person or “next best” person to contact regarding a specific issue or task.Grady-Smith [081]-[086]

Grady-Smith [0105],  [Figure 1 item 0108] – teaches displaying output to an end user.; Grady-Smith [0096] teaches data analysis methods or techniques may include one or more statistical analysis, machine learning, pattern matching, application of criteria or rules, filtering, etc. The outputs of the data or modeling may be used to construct or represent … relationships, … for decision processes, … correlations.; Grady-Smith [094] teaches by applying a form of machine learning it may be possible to construct predictive models that are capable of identifying an employee that has become less engaged, and Grady-Smith [0232] –[0234] teaches such factors are suggestive of a greater likelihood of churn, trends or correlations (a predicted event.) A machine learning algorithm can be trained by  looking at past churn behavior to “predict” churn., Grady-Smith [094], [096], [0105], [0232] –[0234] and  Grady-Smith teaches succession planning and suggestions, and assessing engagement and churn  and hiring process[0278]-[0281], [0283]

(Examiner submits Grady-Smith teaches a use of real- time business data and prediction of an employee to churn using machine learning algorithm.  The employment of a data is a business agreement that is monitored and modeled in the Grady-Smith reference, and thus, monitoring a churn employment, using employment data, is monitoring a deal.)

	Chinto further teaches :
“ a computing simulation time window for simulating progress of each deal..”
	
Chinto teaches hiring agents (award/won contract) and  a model … to implement actions as a unique perfect Bayesian equilibrium whose outcome is the same as the desired equilibrium outcome is the principal offered just a set of incentive contracts. (Chinto , p. 556 paragraph 1)

Grady-Smith teaches conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee. Chinto teaches constructing a multi-stage mechanism that has a unique second best perfect Bayesian equilibrium. It would have obvious combine before the effective filing data machine learning as taught by Grady-Smith, with Bayesian equilibrium, as taught by Chinto, to determine the best outcome, (Chinto, p. 556 paragraph 1)


	Although highly suggested, Grady-Smith does not teach:
“… each location …. late delivery due to lack of staff and skill… a win score ... win scores … win score … to be won ...”


Head teaches:
“…  each location …. late delivery due to lack of staff and skill… a win score ... win scores … win score … to be won … …”

Head [abstract] teaches increasing win probability of a vendor in a complex contract competition (opportunity pipeline). ; Head [Figure 2] illustrates a diagram showing the relationship between the timing of an event occurring compared to the impact of that event on value position (simulation, prediction).

Head [078] teaches the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying organization competitors an… the vendor may then accurately predict the award outcome for the contract at S250… the vendor substantially increase its chances of winning the contract by acting in conformity with the desired value position of the buying organization during the evaluation state., Head [078]- [079]

Head [0084] teaches outsourcing to smaller customers in remote locations. Head [097] teaches a positive or negative value position based on missing delivery requirements .

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches applying decision weights to predict the award outcome of a contract. It would have been obvious prior to the effective filing date to combine  using machine learning techniques to predict churn with predicting the win of the contract based using decision weights such as customer location, and delivery requirements, so that conflicts with the value position of the buying-organization may be identified and controlled, Head [011].



Regarding Claim 3, (Currently Amended)

The method of claim 1, wherein: the data representing deals that end up with data representing a predicted future event …are treated as data representing deals predicted… .

Grady-Smith [0306] teaches use of real-time business data or metrics may enable a dynamic visualization or representation that indicates what business issues trigger (threshold) communications, and hence may provide a way to "learn" (e.g., based on machine learning to determine which factors are strongly correlated with a certain type of interaction) what business data combinations may indicate a possible problem before that problem becomes noticed and acted upon., Grady-Smith  [0305] - [0306]

Grady-Smith [093] one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user. The desired data or information may be identified on the basis of one or more of keywords, tags, rules, or other suitable method or process., Grady-Smith [093],[098], [0150],[0182].

(Grady-Smith teaches outputs of the data analysis of modeling  based on data), therefore, Grady-Smith teaches metadata which is a set of data that describes and gives information about other data.)

	Although highly suggested, Grady-Smith does not explicitly teach:
“.. as won … to be won…”

 Head [005];  Head [078] –[079], [Figure 4], same as above.

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches applying decision weights to predict the award outcome of a contract. It would have been obvious prior to the effective filing date to combine  using machine learning techniques to predict churn with predicting the win of the contract based using decision weights such as customer location, and delivery requirements, so that conflicts with the value position of the buying-organization may be identified and controlled, Head [011].




Regarding Claim 4, (Currently Amended)

Grady-Smith teaches
The method of claim 3, wherein the optimization computing model optimizes data representing a tradeoff between data representing  ….values for … 

Grady Smith [0234],[0241], [0289] –[0293], same as above

Although highly suggested, Grady-Smith does not explicitly teach
“ … penalties for late deliveries and any unnecessary hiring and staffing costs”

Head teaches:
“….penalties for late deliveries  and any unnecessary hiring and staffing costs …”

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Head teaches 1. Vendor A recommends that the company outsource their transportation to an independent trucking company (Vendor A), thereby eliminating their trucking facilities and 2. Vendor B recommends that the company eliminate their in-house trucking staff, and using a mixture of shipping contractors and shipping auction markets contract their deliveries on a load-by-load basis staff, Head [084]-[085]

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches probabilities of late deliveries.  It would have been obvious, before the date of filing to combine, planning of staff, as taught by Grady-Smith, with penalty and late delivery considerations, as taught by Head to increases their probability of being chosen for award, Head [088].



Claim 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1)  and Chinto (1987, Unique  Implementation of Incentive Contracts with Many Agents) in further view of  Celhar (US 2015/0134,407 A1). 

Regarding Claim 5, (Currently Amended)

The method of claim 4, further comprising: receiving,  by processor device … by the processor device …

Grady Smith [0234],[0241], [0289] –[0293], same as above

Head teaches:
“…. the win score for deals to be won for the prediction processing; … pseudo-won deals from a number of deals equal …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].; Head teaches the decision weights is the determination of whether each vendor/competitor having a value position that is aligned with the value position the buying organization. Therefore, the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying –organization and to itself, to the decision weights S240., Head [0077].
 

Although highly suggested, Head does not explicitly teach:
“ … receiving  … a number of data buckets for the number of threshold for the data representing … and constructing, for any data bucket, -data representing …  to a particular number of that data bucket and that did not make it through processing for any lower numbered data buckets …”


Celhar teaches the system may generate a score for a customer and/or fulfilling organization after one or more opportunities have been awarded. In other embodiments, a score is generated after a threshold number of opportunities are awarded such that the aggregate data (data buckets) can be analyzed for a mean score, Celhar [042].

Celhar teaches until a customer awards sufficient opportunity to generate its own score, the customer score 416 for a new customer may be initially set to be a mean industry score for the industry associated with the customer and the complexity of the procurement opportunity being offered. These and other attributes for calculating the customer score are further discussed at block 320 . –See Celhar [042].  At block 320, both the complexity score 520 for the procurement opportunity and the organization score 416 for the customer are maintained in the respective profiles. The organization score 416 is maintained until at least another opportunity is offered through that customer and/or a system update is performed in which feedback and various other industry and market inputs can be analyzed and calculated to generated an updated score. - See Celhar [055].


Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  Celhar teaches analyzing government procurement activities based on scores calculated for a customer.   It would have been obvious, before the date of filing, to combine, predicting wins using decision analyses, as taught by Head, with analyzing procurement activities, at taught by Celhar, to improve the likelihood of a bid being accepted, Celhar [079].   



Regarding Claim 6, (Currently Amended)

The method of claim 5,  wherein the data representing … output for  ….  machine learning model
	
Grady Smith teaches  data may then be processed and analyzed using one or more suitable techniques or methods. Such techniques or methods may include, but are not limited to (or required to include): [0082] Machine Learning (neural networks, goal driven models, etc.); [0083] Statistical Analysis (to determine relevant correlations, etc.); [0084] Application of a suitable filter, threshold, rule, or heuristic; or [0085] Pattern recognition/matching.[0086] In a typical use case, by determining the employee(s) that are most often involved with or associated with the following categories of activities within an organization, an embodiment of the inventive system and methods may be used to identify the appropriate or “best” person or “next best” person to contact regarding a specific issue or task.Grady-Smith [081]-[086] and [0234],[0241], [0289] –[0293 ], [same as above]


… pseudo-won deals is constructed as having an equal to a probability that at least one of the deals used in constructing it is output as based on a score output from the win prediction … 

Head teaches the vendor that can predict the buying organization's value position, and thus the framing of the initial choice set, is able to predict and control the evaluation phase with a relatively high degree of certainty. For example, implementation of the disclosed method may increase win probability for a vendor competing in a large, complex contract competition up to 50% or more. Typically, the win probability for most vendors is less than 40%, or even less than 20%. Given the cost of complex contract competition for a competing vendor, an increase in win probability increases efficiency and capital savings. For example, a vendor having a historical win probability of 30% may increase its win probability to 45% (i.e. a 50% increase) by implementation of the disclosed invention – see Head [061].

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].; Head teaches the decision weights is the determination of whether each vendor/competitor having a value position that is aligned with the value position the buying organization. Therefore, the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying –organization and to itself, to the decision weights S240., Head [0077].

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using machine learning, at taught by Grady-Smith, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   



Regarding Claim 7, (Previously Presented)

The method of claim 6, wherein  the probability … by computer processing … representing chances of winning each deal

Grady –Smith [0234],[0241], [0289] –[0293] ,[same as above]

	Although highly suggested, Grady-Smith does not teach:
 “.. that at least one of the deals in a list for each data bucket is determined … based on independence between data …”

Head teaches:
“.. that at least one of the deals in a list for each data bucket is determined … based on independence between data …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].;

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Celhar further teaches:
“ .. a list for each bucket …”  

Celhar teaches attributes can include the number of opportunities being currently offered in the marketplace (or, for vendors, on which open opportunities are being followed and/or bid), the dollar value of the opportunities, and the other factors. If the customer consistently offered procurement opportunities in the telecom industry and offered 2-3 opportunities in the education industry, the data related to those two industries would be included when determining the customer's score. Celhar teaches the aggregate data (data buckets) can be analyzed for a mean score, Celhar [041]-[042].


Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using machine learning, at taught by Grady-Smith, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   
Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  It would have been obvious, before the date of filing, to combine, predicting staff planning, using probability and decision weights, as taught by Grady-Smith and Head, with analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, to improve the likelihood of a bid being accepted, Celhar [079] .   



Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1) and Chinto (1987, Unique  Implementation of Incentive Contracts with Many Agents) and in further view of  Vogel (US 2004/0162,753 A1) 

Regarding Claim 2,

Grady-Smith teaches 
The method of claim 1, wherein the opportunity pipeline data store further comprises: data representing: ……, hiring cost information, and assignment cost of staff to opportunity information and the win prediction machine learning model …

Grady Smith teaches  data may then be processed and analyzed using one or more suitable techniques or methods. Such techniques or methods may include, but are not limited to (or required to include): [0082] Machine Learning (neural networks, goal driven models, etc.); [0083] Statistical Analysis (to determine relevant correlations, etc.); [0084] Application of a suitable filter, threshold, rule, or heuristic; or [0085] Pattern recognition/matching.[0086] In a typical use case, by determining the employee(s) that are most often involved with or associated with the following categories of activities within an organization, an embodiment of the inventive system and methods may be used to identify the appropriate or “best” person or “next best” person to contact regarding a specific issue or task.Grady-Smith [081]-[086] 
and Grady Smith [0217], [0229], [0232]-[0234], [0293][Figure 1], [Same as above]

Vogel teaches:
“… resource locations, workload capacity information, budget information, penalty information, hiring timeline information … , hiring cost information, and assignment cost of staff to opportunity information …”

Vogel teaches the workforces manager takes steps to address current state issues, either before or in connection with planning future (opportunity pipeline) workforce deployment strategies.  A staffing manager might choose to analyze the current workforces (current and historic) attributes (e.g., location, skills, billrate) to analyze whether the current workforce allocation can be optimized.-Vogel [040], [043]. (Budget and capacity) and level of billing. , Vogel [056].; Vogel teaches roster disposition reports. May be useful in rationalizing the current workforce, reduce the away team, reduce or fire contractors, fill open staffing areas, achieve a maximum skill deployments, or identify area where global competitive resourcing may be beneficial, Vogel [083].
	
Grady-Smith teaches conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee. Vogel teaches workforce deployment strategies including staffing and billrates.  It would have been obvious, before the date of filing, to combine, analyzing operation decisions Grady-Smith, with workforce deployment strategies, as taught by Vogel to optimize the resource allocation.   

Grady-Smith does not explicitly teach:
“.. a naive Bayesian model.”


Chinto teaches:
“and the win prediction machine learning model is a naive Bayesian model.”

Chinto teaches hiring agents (award/won contract) and  a model … to implement actions as a unique perfect Bayesian equilibrium whose outcome is the same as the desired equilibrium outcome is the principal offered just a set of incentive contracts. (Chinto , p. 556 paragraph 1)

Grady-Smith teaches conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee. Chinto teaches constructing a multi-stage mechanism that has a unique second best perfect Bayesian equilibrium. It would have obvious combine before the effective filing data machine learning as taught by Grady-Smith, with Bayesian equilibrium, as taught by Chinto, to determine the best outcome, (Chinto, p. 556 paragraph 1)


Claims 8-23 are withdrawn.


Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure: Cao (US 2008/0167930) discloses using advanced probabilistic techniques to optimize, addressing tradeoffs among capacity levels, costs, revenues, profits, engagement loss and other business risks and concerns. The optimization techniques are used to determine the optimal usage of resources,  to estimate optimal staffing levels, maximize expected revenue or profit rate or to minimize expected cost. The constraints reflect parameters, such as arrival rates of projects, project risks and available skill capacities (lack of staff). Farooq (US 10, 095, 990 B2) teaches augmenting resource capacity using optimization modules. Rini (US 2018/ 0,268,341 A1)  teaches simulation of a deal in a time window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624